ase 6:19-cv-02014-JA-GJK Document 74 Filed 03/04/21 Page 1 of 15 PagelD 988

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

LEE EDWARD ANDERSON,
Plaintiff,

Vv. Case No. 6:19-cv-2014-JA-GJK

WAYNE IVEY and ZACHARY
FERREIRA,

Defendants.

 

ORDER

Lee Edward Anderson brings this action pursuant to 42 U.S.C. § 1983 for
alleged violations of the Fourth Amendment to the U.S. Constitution, and he
also brings claims under Florida law. The two Defendants—the Sheriff of
Brevard County, Florida, in his official capacity and Deputy Zachary Ferreira
in his individual capacity—now move for summary judgment. (Mot., Doc. 46).
But there are numerous material facts in dispute, and viewing the evidence in
Anderson’s favor—as required when assessing Defendants’ summary judgment
motion—the motion must be denied.

I. Factual and Procedural Background

Shortly before 11:00 p.m. on Monday, January 29, 2018, Anderson was

driving in the city of Cocoa, Florida, in his 2007 Mercury Grand Marquis.

 

Anderson, who was employed as a network controller for a defense contractor,

 

 
Ca

 

 

se 6:19-cv-02014-JA-GJK Document 74 Filed 03/04/21 Page 2 of 15 PagelD 989

was headed from his home in Rockledge to his job at Cape Canaveral.! After
traveling west on Peachtree Street, Anderson turned north onto Pineda Street.2
Deputy Ferreira was driving his marked Sheriffs office Dodge Charger that
evening, and he had traveled south on Pineda and was stopped at the stop sign
at Peachtree when Anderson made the turn. (Anderson Dep., Doc. 51, at 42;
Ferreira Dep., Doc. 47, at 30, 42). According to Deputy Ferreira, as the Marquis
passed he looked in his side mirror and noticed that the Marquis had “[n]o
visible tag lights.”3 (Ferreira Dep. at 50). Deputy Ferreira made a U-turn and
followed the Marquis. (Id. at 52; Anderson Dep. at 42). Deputy Ferreira claims
that while he was traveling behind the Marquis northbound on Pineda near
Endeavor Elementary School, he observed a small clear plastic bag tied in a
knot fly out of the passenger side of the Marquis and land in the grass on the

east side of Pineda, across from the school. (Ferreira Dep. at 68-71, Ferreira

 

' Anderson typically worked a daytime shift, but that evening he was scheduled
to earn overtime pay by covering a night shift for a vacationing co-worker. (Anderson
Dep., Doc. 51, at 15-16).

2 Deputies described the area where the events at issue occurred as an area
known for drug activity. (See Ferreira Dep., Doc. 47, at 73 (“It’s a high crime area,
that whole vicinity. There’s drug activity, gang activity, stuff like that in that area.’);
Yearty Dep., Doc. 48, at 23 (describing a “moderate to heavy volume” of “drug activity
in that area”)).

3 Section 316.221, Florida Statutes, is titled “Taillamps” and provides in part
that “[e]ither a taillamp or a separate lamp shall be so constructed and placed as to
illuminate with a white light the rear registration plate and render it clearly legible
from a distance of 50 feet to the rear.” § 316.221(2), Fla. Stat. And the taillamp or
separate lamp “shall be so wired as to be lighted whenever the headlamps or auxiliary
driving lamps are lighted.” Id.

 
Case 6:19-cv-02014-JA-GJK Document 74 Filed 03/04/21 Page 3 of 15 PagelD 990

Arrest Report, Doc. 47-1 at 2; Ferreira Case Report Narrative, Doc. 47-1 at 4).
He could not tell whether anything was in the plastic bag. (Ferreira Dep. at 71).
Deputy Ferreira remained behind Anderson’s vehicle on Pineda as it
reached the red light at the intersection of Pineda and Dixon Boulevard. When
the light turned green, Anderson turned right (east) onto Dixon and Deputy
Ferreira activated his overhead lights to initiate a stop of the Marquis. 4
Anderson pulled over on the side of Dixon Boulevard, and Deputy Ferreira
parked behind the Marquis. When Deputy Ferreira approached the driver’s
door of the Marquis and told Anderson that his tag lights were out, Anderson
seemed surprised. (Ferreira dashcam video #2 at 22:56:08 to 22:56:22).
Deputy Ferreira had radioed his intention to conduct a traffic stop, and at
least five other deputies, including a K-9 officer, responded for backup. Field
Training Officer Deputy Robert Rowell and his trainee, Deputy Dalton
Brandow, arrived at the scene of the stop within a minute. (See Ferreira
dashcam video #2; Rowell dashcam video #1). After Anderson exited his car as
instructed by Deputy Rowell, Deputy Ferreira asked Anderson what he had

thrown out of the window while Deputy Ferreira was following the Marquis.

 

4 When Deputy Ferreira activated the overhead lights, the dashcam on his
Charger turned on. That dashcam preserves video beginning 30 seconds before it is
activated, and that video—submitted by Defendants in four segments—captured much
of the traffic stop. (See Docs. 54 & 55 and accompanying flash drive). Dashcams on
two other law enforcement vehicles also recorded video that Defendants submitted
with their summary judgment motion. (See id.)

 

 

 
y

a

 

 

ise 6:19-cv-02014-JA-GJK Document 74 Filed 03/04/21 Page 4 of 15 PagelD 991

(Ferreira dashcam video #2 at 22:57:39 to 22:58:01). Anderson denied throwing
anything out of the window and insisted that the windows of the Marquis were
up. (Ferreira dashcam video #2 at 22:58:00 to 22:58:04). Holding up his index
finger, Deputy Rowell then told Anderson that he had “one chance.” (Ferreira
dashcam video #2 at 22:58:04 to 22:58:07; Rowell Dep., Doc. 49, at 42). Anderson
insisted that he was telling the truth and reiterated that he did not throw
anything out the window and that the window was up. (Ferreira dashcam video
#2 at 22:58:07 to 22:58:11).

Meanwhile, other officers, including Deputy William Yearty and Deputy
Justin Winstead, went to Pineda Street across from the school to search for the
bag that Deputy Ferreira reported seeing fly out of the Marquis’s passenger
window. At 23:16:13, someone can be heard on Deputy Ferreira’s radio saying,
“Right by the school, I got a baggie with a couple of crack rocks in it.” (Ferreira
dashcam video #4 at 23:16:13 to 23:16:16). Dashcam video taken from the
vehicle of Deputy Yearty shows that at 23:19:355 Deputy Yearty pulled over on
Pineda near where Deputy Winstead was standing and shining a flashlight at
the ground. Deputy Yearty then put on gloves, picked a plastic bag up off the

ground, and put it on the hood of his vehicle. The bag contained a white

 

5 Two dashcam videos from Deputy Yearty’s vehicle are in the record. They are
substantially the same, but video #2 is of better quality and is partially in color rather
than black and white.

 
Ca

 

 

pe 6:19-cv-02014-JA-GJK Document 74 Filed 03/04/21 Page 5 of 15 PagelID 992

substance, and Deputy Yearty tested it with his field-test kit. At 23:24:22 to
23:24:24, Deputy Yearty and Deputy Winstead note on the dashcam video that
the substance had tested positive as crack cocaine.

Deputy Yearty then drove to the scene of the traffic stop, where other
deputies had been searching Anderson’s vehicle. That search, which included
searches of Anderson’s briefcase and the trunk of the Marquis, turned up
nothing. One of the deputies on the scene was K-9 officer David Lovell. Deputy
Lovell was not asked to have his trained narcotics-trained dog sniff Anderson’s
vehicle, and the dog accordingly remained in Deputy Lovell’s vehicle throughout
the stop and search. (Lovell Dep., Doc. 50, at 13, 16). Deputy Yearty gave the
plastic bag to Deputy Ferreira, and ultimately Deputy Ferreira arrested

Anderson for possession of cocaine and possession of drug paraphernalia.¢ The

 

6 Both Deputy Ferreira and Deputy Yearty wrote reports about the incident.
(Ferreira Arrest Report, Doc. 47-1 at 1-2; Ferreira Case Report, Doc. 47-1 at 3-6;
Yearty Case Supplement Report, Doc. 48 at 77-79). None of those reports or Deputy
Ferreira’s Affidavit for Reimbursement of Investigative Costs (Doc. 47-1 at 7) mentions
any of the other four officers involved. Deputy Yearty’s report states in part that he
“conducted a search on foot” and “[w]hile on foot [he] located a clear plastic baggie tied
in a knot” in front of the school. (Doc. 48 at 78). Deputy Ferreira’s report similarly
states that Deputy Yearty located the bag. (Doc. 47-1 at 4).

But as is clear from Deputy Yearty’s dashcam video and as acknowledged by
both Deputy Yearty and Deputy Ferreira in their depositions, it was actually Deputy
Winstead—not Deputy Yearty—who found the plastic bag. (Y earty Dep. at 24 (“[A]s I
pulled up to Deputy Winstead, he had located a plastic baggy on the ground.”); Ferreira
Dep. at 97). As Deputy Yearty put it in his deposition, “I located it after he located it.”
(Yearty Dep. at 27). Deputy Ferreira did not realize that Deputy Winstead was the
one who found the bag until he reviewed Deputy Yearty’s dashcam video the week
before Deputy Ferreira’s September 2020 deposition. (Ferreira Dep. at 97-98).

 
Case 6:19-cv-02014-JA-GJK Document 74 Filed 03/04/21 Page 6 of 15 PagelD 993

cocaine in the plastic bag weighed less than one gram. (Ferreira Dep. at 112).

Anderson was taken to jail, strip-searched, and ultimately released on
bond at around 4:00 a.m. on Wednesday, January 31, 2018.7 (Anderson Dep. at
40-41, 50). Two weeks later, on February 14, the state attorney filed a Notice
of No Information, declining to pursues the charges against Anderson. (Doc. 47-
1 at 18).

Anderson filed this suit against Deputy Ferreira and the Sheriff in
October 2019. (Compl., Doc. 1). In his Amended Complaint (Doc. 20), Anderson
alleges two federal claims pursuant to 42 U.S.C. § 1983 and three claims under
Florida law: (1) against Deputy Ferreira for violation of the Fourth Amendment
based on the stop, detention, and interrogation; (2) against Deputy Ferreira for
false arrest/false imprisonment in violation of the Fourth Amendment; (3)
against the Sheriff for false arrest/false imprisonment under Florida law; (4)
against Deputy Ferreira for false arrest/false imprisonment under Florida law:
and (5) against Deputy Ferreira for malicious prosecution under Florida law.

Defendants seek summary judgment on all of Anderson’s claims.

 

7 Anderson held a secret security clearance—first acquired in 1987—for his job.
(Anderson Dep. at 14-15). As a condition of that security clearance, he was required
to tell his supervisor that he had been arrested, and he did so. (Id. at 60-61). He then
had to redo the security clearance application, (id. at 63), and he was not allowed to
view classified material until an investigation by his employer was completed six
months later, (id. at 70-71). Anderson had no prior arrests and has had none since.

(Id. at 71).

 

 

 
QO
a

 

 

ise 6:19-cv-02014-JA-GJK Document 74 Filed 03/04/21 Page 7 of 15 PagelD 994

II. Summary Judgment Standards

“The court shall grant summary judgment if the movant shows that there
is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a). In ruling on a motion for
summary judgment, the Court construes the facts and all reasonable inferences
therefrom in the light most favorable to the nonmoving party and “may not

make credibility determinations or weigh the evidence.” Reeves v. Sanderson

 

Plumbing Prods., Inc., 530 U.S. 188, 150 (2000). But when faced with a
“properly supported motion for summary judgment, [the nonmoving party] must
come forward with specific factual evidence, presenting more than mere
allegations.” Gargiulo v. G.M. Sales, Inc., 131 F.3d 995, 999 (11th Cir. 1997).
“[A]t the summary judgment stage the judge’s function is not himself to
weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477

 

US. 242, 249 (1986). “Essentially, the inquiry is ‘whether the evidence presents
a sufficient disagreement to require submission to the jury or whether it is so

399

one-sided that one party must prevail as a matter of law.” Sawyer v. Southwest

Airlines Co., 243 F. Supp. 2d 1257, 1262 (D. Kan. 2003) (quoting Anderson, 477
U.S. at 251-52). Summary judgment is mandated “against a party who fails to
make a showing sufficient to establish the existence of an element essential to

that party’s case, and on which that party will bear the burden of proof at trial.”

 
Case 6:19-cv-02014-JA-GJK Document 74 Filed 03/04/21 Page 8 of 15 PagelD 995

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

III. Discussion
A.  Anderson’s Federal Claims

In Counts I and II, Anderson challenges the traffic stop and his arrest and
imprisonment pursuant to 42 U.S.C. § 1983, alleging in both counts that Deputy
Ferreira violated the Fourth Amendment’s proscription against unreasonable
seizures. Deputy Ferreira contends that he is entitled to summary judgment on
both claims based on the defense of qualified immunity. But it is not possible
to conclude from the summary judgment record that Deputy Ferreira enjoys
qualified immunity from Anderson’s claims.

“The doctrine of qualified immunity protects government officials ‘from
liability for civil damages insofar as their conduct does not violate clearly
established statutory or constitutional rights of which a reasonable person
would have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “To receive qualified immunity,
the officer must first show that he acted within his discretionary authority.”
Lewis v. City of W. Palm Beach, 561 F.3d 1288, 1291 (11th Cir. 2009). Here,
there is no dispute that Deputy Ferreira was acting within his discretionary
authority during the events at issue. Thus, “the burden . . . shifts to the plaintiff
to show that qualified immunity should not apply.” Lewis, 561 F.3d at 1291.

Determination of whether Deputy Ferreira enjoys the benefit of qualified

 

 

 
Case 6:19-cv-02014-JA-GJK Document 74 Filed 03/04/21 Page 9 of 15 PagelD 996

immunity at the summary judgment stage requires assessment of (1) whether
the facts, viewed in the light most favorable to Anderson, show a violation of a
constitutional right and (2) whether that right was clearly established at the
time of the events at issue. See Pearson, 555 U.S. at 232; see also Tolan v.
Cotton, 572 U.S. 650, 655-56 (2014); Stryker v. City of Homewood, 978 F.3d 769,
773 (11th Cir. 2020) (If, at the summary judgment stage, the evidence
construed in the light most favorable to the plaintiff shows that there are facts
inconsistent with granting qualified immunity, then the case and the qualified
immunity defense proceed to trial.”). This two-part analysis need not be
undertaken in any particular order. Pearson, 555 U.S. at 236.

Both of Anderson’s § 1983 claims arise under the Fourth Amendment, and
both involve clearly established rights. As Defendant’s acknowledge, it “has
long been clearly established that ...an investigatory or traffic stop violates the
Fourth Amendment absent ‘reasonable suspicion’ to suspect the particular
person stopped of criminal activity or probable cause to believe that the driver
has committed a traffic violation.” Bletcher v. City of Orlando, Case No. 6:13-
ev-1913-Orl-37TBS, 2015 WL 13333135, at *6 (M.D. Fla. May 20, 2015). And it
has also long been clearly established that “a full custodial arrest violates the

Fourth Amendment unless it is justified by a warrant or ‘probable cause’ to

 

believe a crime has been committed.” Id.

Although an officer may obtain the benefit of qualified immunity if only

 

 
Ca

 

 

Se 6:19-cv-02014-JA-GJK Document 74 Filed 03/04/21 Page 10 of 15 PagelD 997

arguable probable cause or arguable reasonable suspicion existed, see id., here
the facts are contested as to both arguable probable cause and arguable
reasonable suspicion. The parties vigorously dispute whether the Marquis’s tag
lights were out and whether Anderson threw a plastic bag out the window.
Deputy Ferreira insists that the answer to both of these questions is yes, but
Anderson maintains that neither assertion is true. Under Anderson’s version
of events, there was not arguable probable cause to believe that a traffic
violation occurred, arguable reasonable suspicion to suspect Anderson of
criminal activity, or arguable probable cause to arrest Anderson for possession
of drugs or drug paraphernalia.

First, Anderson maintains that the tag lights of the Marquis were not out
on the night in question, relying on several pieces of evidence to support his
position. He correctly notes that the dashcam video from Deputy Ferreira’s
Charger does not establish that the tag lights were out; indeed, as Anderson
argues, a Jury viewing the video might conclude that it shows—as the Marquis
turned from Pineda onto Dixon—that the tag lights were on. (See Ferreira
dashcam video #2 at 22:55:26—-22:55:32; Anderson Dep. at 77). Moreover, when
Anderson and his son, Keithen, went to pick up the Marquis at the impound lot
on January 31 after Anderson’s release from jail, Keithen took photographs of
the car at the impound lot that seem to show the tag lights functioning. (See

Doc. 61 & .jpg files on accompanying flash drive; see also Keithen Hamilton

10

 
Ca

 

 

se 6:19-cv-02014-JA-GJK Document 74 Filed 03/04/21 Page 11 of 15 PagelD 998

Dep., Doc. 57, at 5-9). Anderson also took video of the Marquis when he got
home that night; that video appears to show the tag lights illuminated. (See
Doc. 61 & .mp4 video file on accompanying flash drive). And in his deposition,
Anderson testified that since acquiring the Marquis in 2014, he had never had
to change out the tag lights. (Anderson Dep. at 48). In view of this evidence,
the Court cannot conclude at this stage of the case that arguable probable cause
existed that a tag light violation occurred.

Second, Deputy Ferreira and Anderson present conflicting testimony
about whether a plastic bag was indeed thrown out of the Marquis. Deputy
Ferreira insists that he saw a bag fly out, but in a sworn affidavit Anderson
states: “I neither had nor threw a plastic baggie or anything else out of my
vehicle while travelling north on Pineda Street between Peachtree and Dixon.”
(Anderson Aff., Doc. 56, § 3). At this stage of the case, Anderson’s version of
events must be credited, and it does not support reasonable suspicion of criminal
activity by Anderson or probable cause to arrest him.

It is not the role of the Court to resolve disputes of fact in ruling on a
motion for summary judgment. The record presents a credibility contest that

cannot be resolved at this point. Anderson will bear the burden of proving to a

 

8 Deputy Ferreira acknowledges in the summary judgment motion that the facts
must be “viewed in the light most favorable to the plaintiff’ when assessing qualified
immunity. (Doc. 46 at 15). But he then urges that the issue must be “analyzed from
the perspective of the officer” and that “[t]he only perspective that counts is that ofa

11

 
Case 6:19-cv-02014-JA-GJK Document 74 Filed 03/04/21 Page 12 of 15 PagelD 999

jury that his version of events is the correct one, but his account must be credited
at the summary judgment stage. Deputy Ferreira is not entitled to summary
judgment on Anderson’s § 1983 claims based on qualified immunity.

B.  Anderson’s State Law Claims

 

In addition to his federal claims in Counts I and II, Anderson brings

 

claims under Florida law in Counts III, IV, and V. He alleges false arrest/false
imprisonment against the Sheriff (Count III) and Deputy Ferreira (Count IV).
And in Count V, he asserts malicious prosecution against Deputy Ferreira only.

Defendants contend that they are entitled to summary judgment on these
claims because probable cause existed for Anderson’s arrest. Additionally,

Deputy Ferreira asserts that he is immune from lability on Counts IV and V

 

reasonable officer on the scene.” (Id. at 16 (quoting Garcezynski v. Bradshaw, 578 F.3d
1158, 1166 (11th Cir. 2009)). He also contends that “material issues of disputed fact
are not a factor in the court’s analysis of qualified immunity.” (id. at 18 (quoting
Robinson v. Arrugueta, 415 F.3d 1252, 1257 (11th Cir. 2005)).

But analyzing the issue “from the perspective of the officer” does not mean that
courts are to accept the officer’s testimony as true where it is contradicted by the non-
moving party. And the reason that issues of disputed fact “are not a factor” is because
where facts are disputed at the summary judgment stage, the Court must accept the
non-movant’s view of the facts. See Robinson, 415 F.3d at 1257 (“With the plaintiffs
best case in hand, the court is able to move to the question of whether the defendant
committed the constitutional violation alleged in the complaint without having to
assess any facts in dispute.”); see also Tolan v. Cotton, 572 U.S. 650 (2014) (reversing
grant of summary judgment based on qualified immunity in § 1983 case where lower
court did not view the summary judgment evidence in the light most favorable to the
non-movant); Stryker v. City of Homewood, 978 F.3d 769 (11th Cir. 2020) (same); cf.
Williams v. Aguirre, 965 F.3d 1147, 1152 (11th Cir. 2020) (“Because, under [the
plaintiffs] version of events, the officers enjoy no immunity from [his] complaint that
they falsely accused him... , we affirm [the denial of their motion for summary
judgment].”).

12

 

 

 
re 6:19-cv-02014-JA-GJK Document 74 Filed 03/04/21 Page 13 of 15 PagelD 1000

because he did not act “in bad faith or with malicious purpose or in a manner
exhibiting wanton and willful disregard of human rights, safety, or property.”
See § 768.28(9)(a), Fla. Stat. (providing that “[t]he exclusive remedy for injury
or damage suffered as a result of an act, event, or omission of an officer,
employee, or agent of the state or any of its subdivisions or constitutional officers
shall be by action against the governmental entity, or the head of such entity in
her or his official capacity, ... unless such act or omission was committed in bad
faith or with malicious purpose or in a manner exhibiting wanton and willful
disregard of human rights, safety, or property”). Both of Defendants’ arguments
are unavailing.

First, although Defendants are correct that the existence of probable
cause bars claims of false arrest and malicious prosecution, Alvarez-Mena v.
Miami-Dade Cnty., 305 So. 3d 68, 67-68 (Fla. 8d DCA 2019), summary
judgment cannot be granted on those claims where the facts regarding probable
cause are disputed, id. at 69. Here, viewing the evidence in the light most
favorable to Anderson, probable cause did not exist.

And Deputy Ferreira’s assertion of immunity under section 768.28(9)(a)

fares no better. Under Anderson’s version of events, a jury could conclude that

 

Deputy Ferreira acted “in bad faith or with malicious purpose or in a manner
exhibiting wanton and willful disregard of human rights, safety, or property” so

as to overcome his statutory immunity.

13

 

 
Ca

 

 

Se 6:19-cv-02014-JA-GJK Document 74 Filed 03/04/21 Page 14 of 15 PagelD 1001

For these reasons, Defendants’ motion for summary on Anderson’s state

law claims must be denied.

C. Punitive Damages

Anderson requests an award of punitive damages against Deputy Ferreira
in the § 1983 claims in Counts I and II of the Amended Complaint.® Deputy
Ferreira seeks summary judgment regarding those requests. But this portion
of Defendants’ motion must also be denied.

“TA] jury may be permitted to assess punitive damages in an action under
§ 1988 when the defendant’s conduct is shown to be motivated by evil motive or
intent, or when it involves reckless or callous indifference to the federally
protected rights of others.” Smith v. Wade, 461 U.S. 30, 56 (1983). Here, if a
jury credits Anderson’s version of events, it could conclude that Deputy Ferreira
was “motivated by evil motive or intent” or acted with “reckless or callous
indifference” to Anderson’s federally protected rights. Deputy Ferreira is not
entitled to summary judgment as to Anderson’s requested punitive damages
remedy.

IV. Conclusion

Accordingly, it is ORDERED that the Motion for Final Summary

 

9 Anderson does not request punitive damages in any of his state law claims.
(See Am. Compl., Doc. 20, at 7-10).

14

 
Case 6:19-cv-02014-JA-GJK Document 74 Filed 03/04/21 Page 15 of 15 PagelD 1002

Judgment (Doc. 46) filed by Defendants is DENIED in all respects.

 
 
 
    

DONE and ORDERED in Orlando/#

  

MP =
JOHN ANTOON II
F United States District Judge

Copies furnished to:
Counsel of Record

 

15

 

 
